Citation Nr: 0215056	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  99-19 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for psychogenic fugue, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating determination of 
the San Juan Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  Psychogenic fugue is manifested by occupational and 
social impairment with occasional decrease in work 
efficiency.  

2.  Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships as a 
result of psychogenic fugue have not been demonstrated.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for psychogenic 
fugue have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the March 1998 and October 
1998 rating determinations, the August 1999 SOC, and the 
August 2000 and June 2002 SSOCs, informed the appellant of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.  
Moreover, in September 2001 and January 2002 letters, the RO 
informed the appellant of the laws and regulations of the 
VCAA.  The RO informed the appellant about what the evidence 
had to show to establish entitlement to the benefit sought, 
what he could do to help with his claim, where and when to 
send information, VA's duty to assist him in obtaining 
evidence, what had been done with his claim, and where to 
contact VA if he had any questions or needed assistance.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Furthermore, the Board remanded this 
matter for additional development in February 2001.  The 
requested development was accomplished.  The veteran has also 
been afforded several VA examinations during the course of 
this appeal.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection is currently in effect for psychogenic 
fugue, which has been assigned a 10 percent disability 
evaluation.  

A 10 percent disability evaluation should be assigned for 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or, symptoms controlled by medication.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2000).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

A review of the record demonstrates that the RO granted 
service connection for psychogenic fugue and assigned a 
noncompensable disability evaluation in an October 1987 
rating determination.  

In February 1998, the veteran requested an increased 
evaluation for his psychogenic fugue.  

Treatment records received in conjunction with the veteran's 
claim demonstrate that at the time of a February 1998 
outpatient visit, the veteran complained of blackouts, 
nightmares, depression, and insomnia.  He also reported 
losing track of time.  He noted that he was not able to sleep 
more than three or four hours and that he would lose his 
appetite for several days and then have an excessive 
appetite.  He indicated that he was frustrated by his 
psychiatric condition and his inability to support his 
family.  He also reported having low self-esteem.  He noted 
that his condition had worsened over the past year and that 
he had blackouts every one or two months.  

In February 2000, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, it was noted 
that the veteran's only hospitalization had been in April 
1987.  He also reported that he had not received regular 
psychiatric treatment throughout the years.  The veteran 
stated that he was living with his mother.  He indicated that 
he had been legally married once and that he had also been in 
a common-law relationship.  He had no children.  

Mental status examination revealed that he was adequately 
dressed and groomed.  He was alert and in contact with 
reality and very well aware of the interview session.  He was 
not spontaneous but answered questions when asked.  Thought 
content showed no evidence of delusions, hallucinations, or 
suicidal or homicidal thoughts.  The veteran described 
episodes where he did things and went places and then could 
not recall his behavior.  He noted that there had been 
instances where he found himself being in different places.  
He recalled having nightmares, which he believed led to him 
doing whatever happened when he was in one of these states.  
He indicated that his situation made him feel depressed 
because he was not able to organize his life or have any job 
that was stable.  He stated that his medications had helped 
him sleep better, diminished his nightmares, and made him 
feel somewhat less depressed.  

His affect was rather constricted.  His mood was somewhat 
depressed but he appeared tense.  He was oriented to person, 
place, and time.  He appeared to have lacunae for events.  
Intellectual functioning was adequate and judgment was fair.  
Insight was superficial and poor.  Urine for toxicology was 
negative.  A diagnosis of dissociative fugue was rendered at 
that time.  A GAF score of 65-60 was assigned.  

In an October 1998 rating determination, the RO increased the 
veteran's disability evaluation from noncompensable to 10 
percent disabling.  

In February 2001, the Board remanded this matter for 
additional development, to include a VA examination.  

VA outpatient treatment records obtained in conjunction with 
the remand demonstrate that at the time of a February 18, 
1998, visit, the veteran was seen because the medication that 
he had been prescribed was not working.  Mental status 
examination performed at that time revealed that the veteran 
was well dressed and groomed.  He was alert and oriented 
times three.  His mood was anxious.  His thought process was 
logical, coherent, and relevant, and there was no evidence of 
hallucinations.  The veteran wanted to solve his problems 
first because they were affecting his marriage, his family 
relationships, and his vocation.  A diagnosis of R/O 
depression, NOS, was rendered at that time.  

In July 1999, the veteran underwent VA neuropsychological 
testing.  The examiner noted that the veteran presented 
himself as very seriously depressed and socially isolated.  
He seemed to experience very significant interpersonal and 
intrapersonal discomfort.  Self-esteem was possibly very low 
and the veteran was noted to report a prominent feeling of 
anxiety.  The veteran questioned others' motives and had a 
very cynical attitude.  The examiner noted that a basic lack 
of trust in others' good faith could be inferred.  The 
veteran's pattern of responses indicated feelings and 
behaviors that were likely to interfere both with work and 
with treatment.  

At the time of a December 1999 outpatient visit, the veteran 
reported that he had had some blackouts, was feeling anxious 
and sad, was not sleeping well, was hostile but not 
aggressive, lacked energy, and remained isolated in his room.  
The veteran reported that the medication had helped with his 
anxiety but he noted that he was not sleeping well.  A 
diagnosis of depression, NOS, was rendered at that time.  

At the time of a February 2000 outpatient visit, the veteran 
reported that he was feeling much better and that he had no 
insomnia.  His depressive mood was on and off.  Mental status 
examination performed at that time revealed he was casually 
dressed with clean clothes.  He was cooperative and his 
speech tone and volume were adequate.  His thoughts were 
logical and coherent.  There were no hallucinations or 
delusions present.  The veteran did not want to harm himself 
or others.  He was oriented times three and his memory was 
reported as good.  A diagnosis of depressive disorder, NOS, 
was rendered at that time.  

At the time of an August 2001 VA outpatient visit, the 
veteran reported having symptoms of depression.  He also 
noted that he had had an argument with his wife.  Mental 
status examination performed at that time revealed that he 
was alert and appropriately dressed and groomed.  His 
spontaneous speech was normal.  His mood was depressed.  He 
denied any suicidal or homicidal thoughts and any delusions.  
His thoughts were coherent, relevant, and logical  He was 
fully oriented times three.  His insight and judgment were 
good.  A diagnosis of depression, NOS, was rendered.  

In February 2002, the veteran was afforded an additional VA 
psychiatric examination.  At the time of the examination, it 
was noted that the veteran had undergone drug testing that 
was positive for cocaine.  He indicated that he had separated 
from his common-law wife in 2000 and that he lived with 
friends.  The veteran noted that he had last worked in 2000.  
He stated that he was doing home repairs on occasion and that 
he worked for himself.  The veteran indicated that he was not 
the type of person who liked to be under regular medical 
care.  He acknowledged that he came to the hospital from time 
to time and took the medication prescribed, but noted that he 
would not return when the medication ran out.  He indicated 
that since he did not have medications, he had difficulty 
sleeping at night and felt depressed off and on.  

Mental status examination revealed that the veteran was 
casually dressed and adequately groomed.  He was alert, aware 
of the interview, and in contact with reality.  He presented 
no abnormal tremors, tics, or mannerisms.  Answers were 
relevant and coherent.  The veteran described vague symptoms 
of depression and difficulty sleeping at night.  He had no 
hallucinations, delusions, or suicidal or homicidal ideas.  
He noted not having blackouts for a number of months.  The 
veteran was evasive about cocaine abuse.  His affect was 
fairly adequate.  His mood was found to be somewhat 
apprehensive and anxious.  He was oriented to place, person, 
and time.  Memory and intellectual functioning were both 
average.  Judgment was fair and insight was very poor.  Axis 
I diagnoses of cocaine abuse and dissociative fugue were 
rendered.  A GAF score of 65 was reported.  

The veteran's symptomatology more closely approximates the 
criteria for a 30 percent disability evaluation.  The veteran 
has continuously reported having problems with sleeping.  
Moreover, diagnoses of depression have been rendered at the 
time of almost all his outpatient visits.  Furthermore, at 
the time of his February 2000 VA examination, the veteran was 
found to be depressed and somewhat tense.  His judgment was 
described as only fair and his insight was superficial and 
poor.  Moreover, a GAF score of 65-60 was assigned.  As 
previously noted, GAF scores ranging between 61 to 70 reflect 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and having some meaningful 
interpersonal relationships, while scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Furthermore, neuropsychological testing performed in June 
1999, revealed significant depression and isolation as well 
significant interpersonal and intrapersonal discomfort.  In 
addition, at the time of his February 2002 VA examination, 
the veteran was judgment was only described as fair and his 
insight was found to be very poor.  As such, the criteria for 
a 30 percent evaluation have been more closely approximated.  

A 50 percent or higher evaluation is not warranted.  The 
veteran's speech was not found to circumstantial, 
circumlocutory, or stereotyped at the time of any VA 
outpatient visit or examination.  Rather, he has demonstrated 
that he is relevant and coherent in his answers.  He did not 
report having panic attacks more than once a week.  
Difficulty in understanding complex commands was not 
demonstrated.  He did report blackouts, which were had 
decreased at the time of the most recent VA examination; 
regardless, the examiner described the statements as alleged 
rather than fact.  Therefore, the more probative medical 
evidence establishes that impairment of short- and long-term 
memory was not found (e.g., retention of only highly learned 
material, forgetting to complete tasks); and as there were no 
abstract thinking problems reported.  Moreover, the veteran's 
judgment was found to be no less than fair at the time of any 
VA examination.  Furthermore, as noted above, a GAF score of 
65, as reported at the time of the most recent VA 
examination, reflects some mild symptoms or some difficulty 
in social, occupational, or school functioning, but 
demonstrates that the veteran is generally functioning pretty 
well, and has some meaningful interpersonal relationships.  
The recent GAF of 65 was also consistent with the GAF of 65-
60 rendered during the 2000 VA examination.  Therefore, the 
criteria for a 50 percent evaluation have not been met or 
approximated.  

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his psychogenic fugue.  There have also been no objective 
medical findings that the veteran's psychogenic fugue 
interferes with his employability.  Moreover, the currently 
assigned schedular disability evaluation contemplates 
interference with employment and loss of time from work.  

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected psychogenic fugue and that the 
record does not suggest, based upon these findings documented 
within the clinical reports, that the appellant has an 
"exceptional or unusual" disability.



ORDER

A 30 percent evaluation for psychogenic fugue is granted 
subject to regulations governing monetary benefits.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

